*817In the first category, the Commissioner when appointed in 1965 was to serve a term of five years which was to expire on January 31, 1970. G. L. c. 28, § 1. Statute 1967, c. 844, § 22, effective April 1, 1968, provides that his successor shall be appointed for a term coterminous with that of the Governor. His successor has not been appointed. His term is not affected by § 22 of St. 1967, c. 844, which, in our opinion, was not designed to apply to incumbents. His term will expire, as originally provided, on January 31, 1970. He is not a holdover.
In the second category is the member of the commission who was originally appointed in 1965 for a term ending August 21, 1969. G. L. c. 6, § 56. Statute 1967, c. 844, § 2, does not affect the term of an incumbent. It provides that each member shall be appointed for a term coterminous with that of the Governor. No new member was appointed. *818The Commissioner’s term ended August 21, 1969, and he is a holdover.
In the third category the incumbent Registrar was appointed on December 17, 1964, to fill the remaining portion of an unexpired five year term, of the last date of which we are not informed. We do not consider any question that the extension by St. 1966, c. 426, for a term of five years from December 17, 1964, was unconstitutional as being an appointment by the Legislature. In St. 1966, c. 426, the incumbent was referred to as “the present registrar.” By St. 1967, c. 844, § 10, the Governor is to “appoint . . . the registrar” for a term coterminous with that of the Governor. That does not affect the term of an incumbent.
We answer the questions as follows:
1. The term of the Commissioner of the Metropolitan District Commission will expire on January 31, 1970.
2. The term of the member of the Massachusetts Commission Against Discrimination expired on August 21, 1969.
3. The term of the Registrar of Motor Vehicles expired on December 17, 1969.
Raymond S. Wilkins.
John V. Spalding.
R. Ammi Cutter.
Paul G. Kirk.
Jacob J. Spiegel.
Paul C. Reardon.
Francis J. Quirico.